Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakai et al, US 2013/0030090.
Nakai et al discloses polyamide/cellulose fiber compositions suitable for mold applications (Abstract and [0028]).
Regarding the further limitations of instant claim 1, these are seen as an intended use and not given probative value.
Regarding claim 2, the reference teaches preferred fiber diameters of less than 10 um ([0028]).
Regarding claims 3 and 4, the reference teaches polycaproamide used alone or in mixtures with polyamide 66, 11 or 12 (see [0038]).
Regarding claims 5 and 6, the reference is silent regarding dispersant and no dispersant can be seen in the examples. The recitation of examples of dispersant found in claim 6 is not seen as requiring their presence since claim 6 depends upon claim 5 which does not require a dispersant.
Regarding claim 10, the reference teaches the method of adding fiber to the amide monomer solution and polymerizing (abstract).
Therefore the reference anticipates the rejected claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starlite, JP 2017-170881 as evidence by machine translation..
Starlite teaches molding material for 3-D printing and articles produced therefrom (see claim 1 and 9). This molding material is taught as comprising thermoplastic polymer and cellulose fibers with diameters of 10-100 nm (claim 3).
The thermoplastic polymer can suitably be polyamide.
Therefore the reference anticipates the rejected claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762